department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa cbs br2 postn-145511-01 uilc memorandum for associate area_counsel sb_se area indianapolis from mitchel s hyman acting senior technician reviewer branch collection bankruptcy and summonses subject annual installment_agreement statements in bankruptcy this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 whether the internal_revenue_service service must send annual installment_agreement statements statement pursuant to the internal_revenue_service restructuring and reform act of rra to taxpayers in bankruptcy whether sending the statement to a taxpayer in bankruptcy violates the automatic_stay conclusion sec_1 the service is not required to send annual installment_agreement statements to taxpayers in bankruptcy because the installment_agreement is not considered in effect while the bankruptcy case is pending sending the statement to a taxpayer in bankruptcy would not violate the automatic_stay facts sec_3506 of rra provides postn-145511-01 the secretary of treasury or the secretary’s delegate shall beginning not later than date provide each taxpayer who has an installment_agreement in effect under sec_6159 of the internal_revenue_code_of_1986 an annual_statement setting forth the initial balance at the beginning of the year the payments made during the year and the remaining balance as of the end of the year p l 112_stat_685 emphasis added the first of these statements were sent out a few months ago apparently these statements were also sent to some taxpayers in bankruptcy according to your memorandum such a statement termed an annual installment_agreement statement was sent to a chapter debtor with a confirmed plan attached to the statement is a payment detail page showing what payments have been received and where they had been applied as well as an installment_agreement activity page showing what taxes are owed including interest and penalties the statement goes on to say if you’d like to pay the full amount you owe please call us so we may give you a current payoff figure your future statements will be mailed to you annually for as long as you have installment_agreement activity as always we appreciate your timely payments although the statement contains a large notification this is not a bill and this is for your information the debtor’s attorney expressed concern because the statement lists penalties and interest that have accrued post-petition according to your memorandum local service personnel have received similar complaints from other debtors’ attorneys law and analysis in effect requirement rra requires that annual statements be sent to taxpayers with installment agreements that are in effect p l sec_3506 112_stat_685 neither rra nor its legislative_history define in effect however it seems that congress was prompted by concern that taxpayers making payments pursuant to an installment_agreement should be kept informed of how much they are paying and how much they still owe see senate committee on finance s rep no 105th cong 2nd sess in light of congress’ intent in effect seems to refer to active installment agreements pursuant to which taxpayers are making payments on outstanding tax debts postn-145511-01 generally once a taxpayer enters bankruptcy his or her installment_agreement is suspended the taxpayer usually does not continue making payments pursuant to the installment_agreement in this case the debtor is making payments through his confirmed chapter plan instead thus even though the installment_agreement is not terminated it should be regarded as suspended because the installment_agreement is suspended and payments are not being made pursuant to the agreement the installment_agreement is not in effect for purposes of sec_3506 the above analysis applies to pre-petition installment agreements nothing in this memorandum is meant to imply that notices should not be sent to taxpayers who enter into post-petition installment agreements according to our analysis those installment agreements would be considered in effect since the debtor continues to make payments pursuant to the agreement during the pending bankruptcy case the automatic_stay we conclude that sending an annual installment_agreement statement does not violate the automatic_stay the automatic_stay bars any act to collect pre-petition debts b c sec_362 the purpose of the automatic_stay is to prohibit attempts to compel a debtor to pay pre-petition debts outside of the bankruptcy process h_r rep no 95th cong 1st sess specifically sec_362 is designed to prevent creditors from harassing the debtor in attempts to collect on pre-petition debts see cong rec h11092 daily ed date s17409 daily ed date remarks of rep edwards and sen deconcini the annual installment_agreement statement is not an attempt to collect a pre- petition debt as noted above the statement contains conspicuous notification that it is not a bill and is for information purposes only the notice is intended to help the taxpayer by keeping him informed of the status of his account see senate committee on finance s rep no 105th cong 2nd sess similar notices have been held not to violate the automatic_stay for example reaffirmation letters sent to debtors do not violate subsection a matter of duke 79_f3d_43 7th cir brown v pennsylvania state employees credit sec_6159 of the internal_revenue_code says except as otherwise provided in this subsection any agreement entered into by the secretary under subsection a shall remain in effect for the term or the agreement this section deals with the termination of installment agreements thus we understand in effect here to be referring only to the events that can lead to termination of agreements in effect is not a term of art and is not defined in the code thus we emphasize that for purposes of rra sec_3506 an installment_agreement is not in effect in bankruptcy postn-145511-01 union 851_f2d_81 3d cir 189_br_195 e d mo the purpose of the automatic_stay is not to prevent all communication with a debtor but to protect the debtor from the threat of immediate action by creditors such as foreclosure or a lawsuit brown f 2d pincite see also 804_f2d_1487 9th cir cert_denied 482_us_929 finding a creditor did not violate the stay by presenting the bank with a promissory note signed pre-petition after the debtor had filed for bankruptcy thus the stay is not violated by sending the annual statements however because pre-petition installment agreements are not considered in effect during the bankruptcy case to avoid any litigation hazards we recommend against sending the statements to taxpayers in bankruptcy this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please call the attorney assigned to this matter at
